02-12-305--307-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.  02-12-00305-CR
NO.  02-12-00306-CR
NO.  02-12-00307-CR
 
 



CHRISTOPHER KYLOUNCH PAYNES


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM CRIMINAL
District Court NO. 4 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Christopher Kylounch Paynes attempts to appeal following his pleas of guilty in
three cases, two for possession of more than one but less than four grams of
cocaine and the third for unlawful possession of a firearm.  Following the plea
agreements, the trial court sentenced Appellant to twelve years’ incarceration
in each case, each sentence to run concurrently with the others.
The
trial court’s certifications of Appellant’s right to appeal state in each case that
this “is a plea bargain case, and the defendant has NO right of appeal.”  See
Tex. R. App. P. 25.2(a)(2).  On July 13, 2012, we notified Appellant that these
appeals could be dismissed unless he or any party desiring to continue the
appeals filed a response showing grounds for continuing the appeals.  Appellant
filed a pro se response that does not present grounds for continuing the appeals.
The
Texas Rules of Appellate Procedure are clear that in a plea-bargain case, an
appellant may appeal only those matters that were raised by written motion
filed and ruled on before trial or after getting the trial court’s permission
to appeal.  See Tex. R. App. P. 25.2(a)(2).  Because the trial court’s
certifications reflect that Appellant has no right of appeal, we dismiss these
appeals for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d),
43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 16, 2012




[1]See Tex. R. App. P. 47.4.